Order filed December 22, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00349-CV
                                   ____________

    METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY,
                       TEXAS, Appellant

                                         V.

     LEBRODERICK WILLIAMS AND RODERICK JELKS, Appellees


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-89979

                                    ORDER

      Appellant’s brief was due November 12, 2020. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before January 11, 2021, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.